IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


 COMMONWEALTH OF PENNSYLVANIA,                 : No. 215 MAL 2019
                                               :
                     Respondent                :
                                               : Petition for Allowance of Appeal from
                                               : the Order of the Superior Court
              v.                               :
                                               :
                                               :
 MITCHELL GREGORY PECK, JR.,                   :
                                               :
                     Petitioner                :


                                        ORDER



PER CURIAM

      AND NOW, this 24th day of September, 2019, the Petition for Allowance of Appeal

is GRANTED, LIMITED TO the issues set forth below. Allocatur is DENIED as to the

remaining issue. The issues, as stated by petitioner, are:


      (1)    Where the drug delivery resulting in death (“DDRD”) statute explicitly
             applies only to deliveries occurring “in violation of section 13(a)(14)
             or (30) of” the Controlled Substance, Drug, Device and Cosmetic Act
             (“The Act”), is violation of the Act an essential element of DDRD?

      (2)    Where a drug delivery occurs wholly in another state, can that
             delivery violate the Act, which explicitly applies only to deliveries
             occurring “within the Commonwealth?”

      (3)    If a violation of the Act is an element of DDRD and an out-of-state
             delivery does not violate the Act, did the Superior Court err in
             affirming [Petitioner’s] DDRD conviction based on a delivery
             occurring wholly in Maryland?